 

Exhibit 10.6.3

 

THIRD AMENDMENT

TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AND

WAIVER OF EVENT OF DEFAULT

 

THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER
OF EVENT OF DEFAULT (the “Third Amendment and Waiver”) is entered into as of
January 18, 2008 by and among MONACO COACH CORPORATION, a Delaware corporation,
SIGNATURE MOTORCOACH RESORTS, INC., a Delaware corporation formerly known as MCC
Acquisition Corporation (“Signature”), OUTDOOR RESORTS OF LAS VEGAS, INC., a
Nevada corporation, OUTDOOR RESORTS MOTORCOACH COUNTRY CLUB, INC., a California
corporation, NAPLES MOTORCOACH RESORT, INC., a Florida corporation formerly
known as Outdoor Resorts of Naples, Inc. (“Naples Resorts”), R-VISION HOLDINGS
LLC, a Delaware limited liability company, R-VISION, INC., an Indiana
corporation, R-VISION MOTORIZED LLC, an Indiana limited liability company, BISON
MANUFACTURING, LLC, an Indiana limited liability company, ROADMASTER LLC, an
Indiana limited liability company and LA QUINTA MOTORCOACH RESORT, INC., a
California corporation (each of the foregoing parties individually referred to
as “Borrower” and all collectively referred to as “Borrowers”), each of the
Lenders and U.S. BANK NATIONAL ASSOCIATION, as the Administrative Lender.

 

WHEREAS, Borrowers, Lenders and Administrative Lender are parties to that
certain Third Amended and Restated Credit Agreement dated November 18, 2005 (as
previously amended, the “Credit Agreement”);

 

WHEREAS Royale Coach by Monaco, Inc., one of the Borrowers, has been dissolved;

 

WHEREAS, certain Events of Default specified in Section 2 below exist; and

 

WHEREAS, the parties desire to amend Section 10.4 of the Credit Agreement in the
manner set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrowers, Lenders and Administrative Lender hereby
agree as follows:

 

1.             Definitions.  All capitalized terms used herein shall have the
meaning attributed to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

2.             Borrowers’ Acknowledgments.  Each Borrower hereby acknowledges
the following:  (a) the Loan Documents are legal, valid and binding obligations
of it enforceable against it in accordance with their terms; (b) it has no
defense, offset, claim or counterclaim with respect to any of the Loan Documents
or its obligations thereunder; and (c) as a result of its failure to comply with
its obligations under Section 9.12 of the Credit Agreement in connection with
changing Signature’s name on March 22, 2007 and Naples Resorts’ name on
January 22, 2007, Events of Default exist (the “Existing Defaults”).  Each
Borrower represents and warrants to the Lenders and Administrative Lender that
no Default exists other than the Existing Defaults.

 

3.             Waiver.  Lenders hereby waive the Existing Defaults.  This waiver
is limited to the Existing Defaults and is not intended to be, and shall not be
construed as being, a waiver or modification of any other Obligation, nor
construed as a willingness to grant any subsequent waiver of any Obligations.

 

4.             Release.  In consideration of the foregoing waiver, each Borrower
hereby releases, acquits and forever discharges Administrative Lender, each
Lender, and their respective affiliates, participants, officers, employees,
agents, successors and assigns, of and from any and all claims, demands,
damages, liabilities, obligations, actions or causes of action and
unconditionally waives any defense, either at law or in equity, whether known or
unknown, arising out of, connected with or in any way related to the
Obligations, the Loan Documents or the relationship between Lenders (or any of
them) and any Borrower to and including the date of this Agreement.

 

5.             Section 10.4 of the Credit Agreement.  Section 10.4 of the Credit
Agreement is amended to add the following sentence to the end of the section:

 

For purposes of this Section 10.4, Tangible Net Worth shall be computed without
regard to any reduction resulting from Parent’s redemption after 2007 of up to
$30,000,000 of its shares.

 

6.             Ratification.  Except as otherwise provided in this Third
Amendment and Waiver, all of the provisions of the Credit Agreement are ratified
and confirmed and shall remain in full force and effect.

 

7.             One Agreement.  The Credit Agreement, as modified by the
provisions of this Third Amendment and Waiver, shall be construed as one
agreement.

 

8.             Miscellaneous.

 

8.1           This Third Amendment and Waiver may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed signature page of this Third Amendment and
Waiver by fax or in PDF format by email shall be effective as delivery of a
manually executed counterpart hereof.

 

--------------------------------------------------------------------------------


 

8.2           EACH OF BORROWERS, ADMINISTRATIVE LENDER AND LENDERS HEREBY: 
(A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF OREGON
AND THE FEDERAL COURTS OF THE UNITED STATES FOR THE DISTRICT OF OREGON FOR THE
PURPOSE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THIS THIRD AMENDMENT AND WAIVER;
(B) AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH COURTS; (C) IRREVOCABLY WAIVES (TO THE FULL EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT NOW OR HEREAFTER MAY HAVE TO
THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY OF THE
FOREGOING COURTS, AND ANY OBJECTION ON THE GROUND THAT ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; AND
(D) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PERMITTED BY LAW.

 

8.3           EACH OF BORROWERS, ADMINISTRATIVE LENDER AND LENDERS, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION
IN ANY WAY ARISING OUT OF OR RELATING TO THIS THIRD AMENDMENT AND WAIVER, ANY
OTHER OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS OR EVENTS REFERENCED
HEREIN OR THEREIN OR CONTEMPLATED HEREBY OR THEREBY, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE LOAN
DOCUMENTS.  A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO TRIAL BY
COURT.

 

8.4           This Third Amendment and Waiver shall be governed by and construed
in accordance with the laws of the State of Oregon, without regard to the
conflicts of laws provisions thereof.

 

 

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrowers, Lenders and Administrative Lender have executed
this Third Amendment and Waiver as of the date first above written.

 

 

 

 

 

MONACO COACH CORPORATION

 

 

 

 

 

 

 

 

By:

/s/: P. Martin Daley

 

 

 

Title:

VP/CFO/Treasurer

 

 

 

 

 

 

 

 

 

 

OUTDOOR RESORTS MOTORCOACH COUNTRY CLUB, INC.

 

SIGNATURE MOTORCOACH RESORTS, INC.

 

 

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: John Nepute

Title:

VP/CFO/Treasurer and Director

 

Title:

VP/Treasurer

 

 

 

 

 

 

 

 

 

 

NAPLES MOTORCOACH RESORT, INC.

 

OUTDOOR RESORTS OF LAS VEGAS, INC.

 

 

 

 

 

By

/s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title:

VP/CFO/Treasurer and Director

 

Title:

VP/CFO/Treasurer and Director

 

 

 

 

 

 

 

 

 

 

R-VISION HOLDINGS LLC

 

R-VISION, INC.

 

 

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title:

VP/Treasurer

 

Title:

VP/Treasurer

 

 

 

 

 

 

 

 

 

 

R-VISION MOTORIZED LLC

 

BISON MANUFACTURING, LLC

By:  R-Vision Holdings LLC, its manager

 

By:  R-Vision Holdings LLC, its manager

 

 

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title:

VP/Treasurer

 

Title:

VP/Treasurer

 

--------------------------------------------------------------------------------


 

 

ROADMASTER LLC

 

LA QUINTA MOTORCOACH RESORT, INC.

By:  R-Vision Holdings LLC, its manager

 

 

 

 

 

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title:

VP/Treasurer

 

Title:

VP/CFO/Treasurer and Director

 

 

 

 

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/:  Steve Sloan

 

By:

/s/:  Oran Coffin

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

NATIONAL CITY BANK OF INDIANA

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/:  Mike Callas

 

By:

/s/:  Eric Eidler

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

BANK OF THE WEST

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/:  Brett German

 

By:

/s/:  Jon Kenney

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/:  J. Wood

 

 

 

Title:

Credit Director

 

 

 

 

--------------------------------------------------------------------------------

 

 

 